Citation Nr: 1036236	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from March 1976 to February 
1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2003 by the Department of Veteran 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Board previous remanded these claims in January 2008, 
December 2008 and January 2010.


FINDING OF FACT

There is no competent evidence of record linking any currently 
diagnosed seizure disorder to military service or any incident 
therein, to include head trauma, and there is no evidence of any 
complaints or diagnosis of any such disorder for many years after 
separation.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims of 
entitlement to service connection for a seizure disorder, the 
Board observes that the RO issued VCAA notices to the Veteran in 
May 2002 and January 2008 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective date 
for an initial award of service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The May 2002 VCAA notice was issued prior 
to the May 2003 rating decision from which the instant appeal 
arises.  

VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations and his service, VA and private treatment records 
have been obtained.  What is more, the Veteran's request for a 
hearing has been honored and the AMC/RO has fully complied with 
the Board's January 2010 remand instructions.  There remains no 
issue as to the substantial completeness of the Veteran's claim.  
All relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, has 
been met as set forth above.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).  Consequently, the Board now 
turns to the merits of the Veteran's claim.  

The Veteran presently seeks to establish service connection for a 
seizure disorder.  More precisely, the Veteran maintains that 
while in-service he was a bystander in an altercation among 
fellow service members and was struck in the head by an unknown 
party, causing him to lose consciousness and resulting in his 
current seizure disorder.  See Hearing Trans., pp. 15-17, 27-28, 
May 23, 2007.  This forms the basis of the Veteran's present 
service connection claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as epilepsies, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's February 1976 enlistment examination noted no 
abnormalities associated with his (i) head, face, neck and scalp; 
(ii) nose; or (iii) neurologic system.  In December 1976 the 
Veteran was treated for injuries to the nose and face, which 
required sutures, but when removed no associated residuals were 
noted.  See Service Treatment Record, December 13, 1976; Service 
Treatment Record, December 15, 1976.  At the time of his January 
1977 separation examination, no abnormities of the (i) head, 
face, neck and scalp; (ii) nose; or, (iii) neurologic system were 
noted.  Additionally, on his January 1977 separation Report of 
Medical History, the Veteran denied any history of (i) epilepsy 
or fits; (ii) loss of memory or amnesia; or, (iii) periods of 
unconsciousness.  Essentially, the Veteran's service treatment 
record is void of any complaints and/or treatment for a seizure 
disorder or similar condition.  

A June 1986 VA discharge summary documents the Veteran's 
hospitalization related to complaints of nervousness, headaches, 
memory problems and depression.  The record documents the 
Veteran's account of experiencing "headaches since 1976 and...[of] 
be[ing] hit on the head with a beer bottle while he was in the 
service."  The Veteran also reported the 1985 onset of alcohol 
dependence, which caused both episodic blackouts and legal 
difficulties.  As the Veteran reported continuous headaches, the 
VA medical professionals performed a computerized tomography 
scan, an electroencephalogram, a brain scan and took an x-ray of 
the Veteran's skull, with the results of each test/examination 
revealing no abnormalities.  Ultimately, after considering the 
Veteran's account of symptoms and pertinent medical information, 
a VA neurologist diagnosed the Veteran with tension headaches, of 
an unknown etiology, and provided medication to treat the 
headache symptoms.  This treatment record documented no diagnosis 
of a seizure disorder or any similar condition, nor was any 
diagnosed condition related to the Veteran's military service, to 
include head trauma.

In connection with a Social Security Disability claim, the 
Veteran underwent a September 1986 private disability 
determination evaluation.  During this examination interview, the 
Veteran reported experiencing headache symptoms, and left hand 
numbness after an in-service head trauma; however, he reported 
that he "never had a seizure."  The Veteran also conveyed 
experiencing memory impairment and admitted usage of illicit 
substances.  Upon examining the Veteran, the private physician 
confirmed the presence of some memory impairment and found the 
Veteran's cranial nerves grossly intact, with left hand weakness.  
Ultimately, the private physician did not diagnose any seizure 
disorder or similar condition, nor was there any suggestion or 
opinion that any such disorder was related to the Veteran's 
military service.  

A January 1987 VA hospital discharge summary reflects the first 
documentation of the Veteran's diagnosis with a seizure disorder.  
Another VA hospitalization discharge record, dated in June 1988, 
also reflects the aforementioned diagnosis, as well as the VA 
physician's notation that the Veteran experienced the onset of 
"weakness and numbness in all four extremities [that] started on 
5/20/88 following a fall," and had experienced bilateral hand 
and leg numbness since 1976.  Although these treatment records 
and others generated during this period document the Veteran's 
diagnosed seizure disorder, there is no suggestion, or opinion, 
that this disorder is related to military service, to include 
head trauma.

A November 2004 VA neuropsychological consultation record has 
also been associated with the claims folder.  During this 
consultation, the Veteran reported experiencing seizures since 
the "mid 80s."  Based on the Veteran's medical history and 
examination results, the VA physician diagnosed Axis I disorders, 
to include a cognitive disorder, not otherwise specified and Axis 
III disorders, to include a seizure disorder and bilateral 
cerebral vascular disorder and mild traumatic brain injury.  The 
VA physician then stated that the Veteran presented mild-to-
moderate cognitive impairment that was likely related to multiple 
etiological factors, including life-long below average cognition, 
"a mild head injury around 1976," substance abuse, a history 
20-year history of generalized seizures of an unknown etiology, 
bilateral cerebral vascular disease, a history of stroke, 
diagnosed schizophrenia, and long term usage of neuroleptics.  

In connection with his present claim, the Veteran underwent a 
March 2010 VA examination.  During the examination interview, the 
Veteran provided his account of in-service head trauma and 
related symptomatology.  The VA examiner also reviewed the 
Veteran's in-service and post-service treatment records and 
performed appropriate examinations.  Based on this information 
the VA examiner diagnosed the Veteran with a seizure disorder and 
quadriparesis, due to myelopathy and prior left hemispheric 
stroke.  The examiner further indicated that an opinion relating 
the Veteran's seizure disorder to military service could not be 
made without resorting to speculation.  Nonetheless, the examiner 
highlighted (i) the absence of any report of weakness or vomiting 
after the noted in-service head trauma, (ii) the Veteran's 
history of alcohol dependence, and (iii) the Veteran's past 
stroke, indicating seizures "may happen as a sequel of stroke."  

Numerous substantive post-service seizures related treatment 
records have also been associated with the claims folder.  Over 
the course of his treatment, the Veteran notably experienced a 
cerebrovascular accident in 1987, but computed tomography scans, 
as well as other appropriate testing, revealed no brain 
abnormalities.  See VA Neuropsychological Consultation, November 
5, 2004; VA CT Head Scan Report, December 15, 2003; "Clinical 
History" and "Impression," VA CT Head Scan Report, January 1, 
2002.  However, the Veteran continued to report experiencing 
seizures.  See "Subjective," VA PC Nursing Screening Note, 
February 2, 2010.  Ultimately, the many post-service treatment 
records are negative of any suggestion or opinion relating, or 
suggesting, that any current seizure disorder was caused by, or 
related to, military service, to include head trauma.  

	Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the most probative medical 
evidence of record weighs against the Veteran's service 
connection claim.  The November 2004 VA neuropsychological 
consultation record comes closest to weighing in favor of the 
Veteran's service connection claim; however, the VA physician did 
not provide any clear medical reasoning to support what is, at 
best, a tenuous suggestion that the Veteran's current cognitive 
impairment was related to a "mild head injury" in-service.  
This deficiency lessens the overall probative value of this 
medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 
295, 300 (2008) ("[M]ost of the probative value of a medical 
opinion comes from its reasoning.").  What is more, this report 
contains no indication or suggestion that the Veteran's current 
seizure disorder was caused by, or related to, his military 
service, to include in-service head trauma.  Together, the Board 
finds these factors to significantly lessen the probative value 
of this medical evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board has authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
For the aforementioned reasons, the Board finds this evidence of 
limited probative value, and of minimal support to the Veteran's 
claim.

Other arguably positive medical evidence, such as a February 1987 
private psychological evaluation, reflecting the Veteran's 
account of experiencing seizures after an in-service head trauma, 
and a February 1991 VA hospitalization discharge report, noting 
the Veteran's "claims that he had [in-service] head trauma and 
after that he developed weakness of all four extremities," are 
also of limited probative value.  At most, these records reflect 
the transcription of the Veteran's account of his disorder and 
past events, without any medical enhancement or support, which 
alone does not amount to evidence in favor of the Veteran's 
claims.  See Lanyo v. Brown, 8 Vet. App. 406 (1995).  What is 
more, any suggestion that the diagnosed disorders were related to 
the Veteran's military service, based on this account of events, 
is of no probative value, as the Veteran's account of events is 
not consistent with the evidence of record.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); but see Kowalski v. Nicholson, 19 Vet. App. 171, 179-
80 (2005) (noting that although the Board may not reject a 
medical opinion solely because it is based on facts reported by 
the Veteran but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record).  In fact, (i) the 
Veteran's service treatment records are silent for any seizure or 
extremity weakness treatment or complaints; (ii) he denied any 
such symptoms, on his January 1977 separation Report of Medical 
History; and (iii) his January 1977 separation examination, 
documented no such abnormality or disorder.    

Conversely, the March 2010 VA examiner's medical opinion that 
weighs against the Veteran's claim is stated clearly and provides 
clear logic for the provided opinion, making the opinion highly 
probative.  The March 2010 VA examiner's opinion, on its face, 
indicates the examiner declined to speculate or make vague and 
equivocal findings.  Essentially, based on (i) the medical 
evidence of record, (ii) the Veteran's account symptomatology and 
(iii) current examination findings, the examiner was unable to 
relate the Veteran's current seizure disorder, or any other 
condition, to military service, to include head trauma.  Stated 
differently, the examiner found there was no evidence currently 
of record to support an opinion relating the Veteran's current 
seizure disorder to his military service or any incident therein, 
without resorting to speculation.  What is more, the examiner 
cites factors such as the Veteran's prolonged alcohol dependence 
and stroke history as conditions that may have caused the current 
seizure disorder.  Accordingly, the March 2010 VA opinion is 
probative of the question at issue, and adequate for the Board to 
rely on regarding whether the Veteran's current disorder is 
related to his military service or any incident therein, to 
include head trauma.  See Roberts v. West, 13 Vet.App. 185, 189 
(1999) (holding that "the fact that [a] medical opinion [is] 
inconclusive ... does not mean that the examination was 
inadequate.").  Therefore, the Board finds that the most 
persuasive medical evidence of record weighs against the claim.  

The Board has considered the Veteran's assertions that seizure 
disorder had its onset in-service, and/or was caused by military 
service, to include head trauma.  However, in the present 
circumstance, the Veteran does not have the medical training or 
expertise to provide a credible opinion to this effect.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, 
to provide a competent and credible opinion as to this matter 
requires sophisticated medical examination and testing.  

All the same, any account of experiencing continuous seizure 
symptoms after this in-service head trauma and/or continuously 
since separation are of diminished probative value, as compared 
to the Veteran's many statements made solely for the purpose of 
seeking medical treatment-not VA compensation.  See Veteran's 
Notice of Disagreement, September 23, 2003.  At the time of 
separation, the Veteran denied any history of (i) epilepsy or 
fits, (ii) loss of memory or amnesia or (iii) periods of 
unconsciousness.  See Separation Report of Medical History, 
January 13, 1977.  What is more, at a September 1986 private 
Social Security Disability Evaluation, the Veteran specifically 
denied any history of seizures, and in February 1991 provided a 
specific account of claimed symptoms following his in-service 
head trauma, making no reference to a seizure disorder or any 
similar condition.  See "History," VA Discharge Summary, 
February 28, 1991; "History," Private Disability Determination 
Examination, September 12, 1986.  The Veteran's further indicated 
that the onset of his seizure disorder and related symptoms did 
not occur until the "mid 80s," at a November 2004 VA 
neuropsychological consultation.  As such, the Board finds the 
Veteran's account of events made closer to the time of his in-
service injury and his post-service statements made solely for 
the purpose of seeking medical treatment, to be highly probative 
and likely more accurate, as compared to statements made a 
considerable time after the event and after seeking VA monetary 
compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care.)  
Moreover, there is otherwise no indication that any seizure 
disorder was diagnosed or treated for almost a decade (1977-1987) 
following the Veteran's separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in deciding a service connection claim).  

In sum, the absence of any competent evidence, reflecting the 
presence of a seizure disorder in-service or linking any such 
disorder to military service, to include head trauma, and the 
many years between separation and any diagnosis or treatment of 
any such condition, considered together weighs against the 
Veteran's claim.  Accordingly, as the preponderance of the 
evidence is against the Veteran's claim, the reasonable doubt 
doctrine is not for application, and his service connection claim 
for a seizure disorder is denied.  


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


